Name: Commission Regulation (EC) No 2512/98 of 20 November 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities21. 11. 98 L 313/15 COMMISSION REGULATION (EC) No 2512/98 of 20 November 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(3) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 2138/98 (4), estab- lishes an agricultural product nomenclature for export refunds based on the combined nomenclature; Whereas preparations for cereal-based compound feedingstuffs can qualify for export refunds; whereas the cereal products in question are specified in footnote 2 to Sector 4 of the Annex to Regulation (EEC) No 3846/87; Whereas those cereal products include products falling within heading 1104; whereas it has become apparent that the latter can be partially reconstituted from ingredients which cannot normally qualify for export refunds; whereas that possibility should accordingly be ruled out by specifying that products falling within heading 1104 are to be used without further processing or reconstitu- tion; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In footnote 2 to Sector 4 of the Annex to Regulation (EEC) No 3846/87, 1104 (excluding subheading 1104 30)' is replaced by 1104 (unprocessed and not reconstituted, and excluding subheading 1104 30)'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 366, 24. 12. 1987, p. 1. (4) OJ L 270, 7. 10. 1998, p. 4.